924 F.2d 1058
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Phillip Douglas JACOBS, Petitioner-Appellant,v.Terry L. MORRIS, Supt., Respondent-Appellee.
No. 89-4091.
United States Court of Appeals, Sixth Circuit.
Feb. 5, 1991.

Before KEITH and KRUPANSKY, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Phillip Douglas Jacobs, a pro se Ohio prisoner, appeals from the judgment of the district court dismissing his petition for habeas corpus relief filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The district court dismissed the petition on the grounds that Jacobs failed to exhaust an available state remedy.  Jacobs argues that Ohio's post-conviction (Ohio Rev.Code Sec. 2953.21) is not an "available remedy" to raise his claims and that the district court erred in dismissing his petition on the grounds of exhaustion.


3
Upon review, we find no error.  Jacobs has failed to fairly present to the state courts his claim of counsel ineffectiveness to establish cause for his procedural defaults on direct appeal.    See Castille v. Peoples, 489 U.S. 346, 351 (1989).  Ohio Revised Code Sec. 2953.21 et seq. does provide a remedy that is still available to Jacobs.


4
Accordingly, the judgment of the district court is hereby affirmed for the reasons set forth in the magistrate's report and recommendation dated May 12, 1989, as adopted by the district court in its order dated September 12, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.